In two related child protective proceedings pursuant to Family Court Act article 10, the mother appeals, as limited by her brief, from so much of an order of fact-finding and disposition (one paper) of the Family Court, Dutchess County (Amodeo, J.), entered December 8, 2008, as, upon her admission, determined that she had severely abused the child Jadalynn L. and derivately abused the child Joseph L., Jr.
Ordered that the appeal is dismissed, without costs or disbursements.
The mother’s appeal from the order of fact-finding and disposition must be dismissed, as the finding of severe abuse was entered upon the mother’s admission (see CPLR 5511; Matter of Edelyn S., 62 AD3d 713 [2009]; Matter of Bianca C., 309 AD2d 932 [2003]; Matter of Carmella J., 254 AD2d 70 [1998]), and she does not contest the dispositional portion of the order. Rivera, J.P., Angiolillo, Balkin and Leventhal, JJ., concur.